                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



MR. DEE’S INC., et al.                  )
                                        )
                       Plaintiffs,      )
                                        )
                v.                      )             1:19cv141
                                        )
INMAR, INC., et al.                     )
                                        )
                       Defendants.      )



                      MEMORANDUM OPINION AND ORDER

     This matter comes before the Court on “Plaintiffs’ Motion to

Seal Exhibits” (Docket Entry 222) (the “Sealing Motion”).              For the

reasons that follow, the Court will grant in part and deny in part

the Sealing Motion.

                                BACKGROUND

     Plaintiffs previously filed four motions to seal (Docket

Entries 171, 173, 176, 181) (the “Old Sealing Motions”) concerning

various exhibits filed in connection with three motions.                After

identifying several deficiencies with the Old Sealing Motions and

associated briefing, the Court (per the undersigned United States

Magistrate   Judge)   granted   the   Old   Sealing    Motions    as   to   two

exhibits (Docket Entries 179-3 (“Carolina Services Report”), 179-5

(“Dr. Grace’s Rebuttal Expert Report”)).         (Docket Entry 199 (the

“Sealing Order”) at 1–4, 8–12, 16–18.)       As relevant here, although

Plaintiffs had moved to seal the Carolina Services Report in its

entirety, Defendants (as the parties asserting confidentiality)

filed a brief requesting more limited redactions, the latter of

which the Court granted in the Sealing Order.             (Id. at 12 n.8,




    Case 1:19-cv-00141-WO-LPA Document 236 Filed 08/26/21 Page 1 of 9
16–18.)   Because of the dissonance between the respective requests

by Plaintiffs and Defendants, the Court ordered Plaintiffs to

“refile . . . the Carolina Services Report in a form consistent

with Defendants’ redactions and th[e Sealing] Order’s conclusions.”

(Id. at 18.)    Plaintiffs complied the following day.             (See Docket

Entry 205-3.)

     Approximately four months later, Plaintiffs filed the Sealing

Motion, which seeks to seal (i) portions of Plaintiffs’ brief

(Docket Entry 221) (the “Expert Brief”) opposing Defendants’ motion

to exclude Plaintiffs’ expert Kathleen Grace (Docket Entry 212)

(the “Expert    Motion”)   and    (ii)    the   entirety   of    the   Carolina

Services Report (Docket Entry 223-4), a sealed copy of which

Plaintiffs filed with the Expert Brief. (Docket Entry 222 at 1–2.)

Consistent with this Court’s Local Rules, Defendants filed a brief

in support of the Sealing Motion (Docket Entry 228).              See M.D.N.C.

LR 5.4(c) (requiring that party claiming confidentiality file brief

in support of motion to seal by another party).

                                 DISCUSSION

     I. Relevant Standards

     “[T]he courts of this country recognize a general right to

inspect and copy . . . judicial records and documents.”                Nixon v.

Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978).                That “right of

public access . . . derives from two independent sources:                  the

common law and the First Amendment.”             Virginia Dep’t of State

Police v. Washington Post, 386 F.3d 567, 575 (4th Cir. 2004).

“When presented with a request to seal judicial records,” the Court

                                    -2-




    Case 1:19-cv-00141-WO-LPA Document 236 Filed 08/26/21 Page 2 of 9
begins by “determin[ing] the source of the right of access with

respect to each document,” as “only then can it accurately weigh

the competing interests at stake.”      Id. at 576 (internal quotation

marks omitted).   “Th[e common-law] presumption of access . . . can

be rebutted if countervailing interests heavily outweigh the public

interests in access.”    Rushford v. New Yorker Magazine, Inc., 846

F.2d 249, 253 (4th Cir. 1988).          The relevant factors include

“whether the records are sought for improper purposes, such as

promoting public scandals or unfairly gaining a business advantage;

whether release would enhance the public’s understanding of an

important historical event; and whether the public has already had

access to the information contained in the records.”        In re Knight

Publ’g Co., 743 F.2d 231, 235 (4th Cir. 1984).           Under the more

stringent first-amendment standard, the Court may seal material

“only on the basis of a compelling governmental interest, and only

if the denial [of access] is narrowly tailored to serve that

interest.”   Stone v. University of Md. Med. Sys. Corp., 855 F.2d

178, 180 (4th Cir. 1988).       “The burden of establishing that a

particular document should be sealed rests on the party promoting

the denial of access.”     United States v. Moussaoui, 65 F. App’x

881, 889 (4th Cir. 2003).

     Under either standard, the Court evaluates the competing

interests according to the following procedure.         First, “it must

give the public notice of the request to seal and a reasonable

opportunity to challenge the request.”        Virginia Dep’t of State

Police, 386 F.3d at 576.      Next, “it must consider less drastic

                                  -3-




    Case 1:19-cv-00141-WO-LPA Document 236 Filed 08/26/21 Page 3 of 9
alternatives to sealing.”         Id.    Finally, “if it decides to seal[,]

it must state the reasons (and specific supporting findings) for

its   decision      and   the   reasons    for   rejecting   alternatives   to

sealing.”     Id.     Those steps “ensure that the decision to seal

materials will not be made lightly and that it will be subject to

meaningful appellate review.”           Id.

      The legal framework described above applies to requests by a

party to file a redacted document, i.e., a document sealed in part.

See Moussaoui, 65 F. App’x at 889 (“As to those documents subject

to a right of access, [the court] must then conduct the appropriate

balancing to determine whether the remainder of the document should

remain sealed, in whole or in part.”); see also Bethesda Softworks,

LLC v. Interplay Ent. Corp., Civ. Action No. 09–2357, 2010 WL

3781660, at *9–10 (D. Md. Sept. 23, 2010) (unpublished) (treating

motion to redact transcript as motion to seal).              “The interest of

the public in the flow of information is protected by [the Court’s]

exercis[e     of]     independent       judgment   concerning    redactions.”

Moussaoui, 65 F. App’x at 888 (citing United States v. Pelton, 696

F. Supp. 156, 159 n. 2 (D. Md. 1986) (noting that court would

“carefully compare the redacted version [of a transcript] to the

unredacted version for accuracy and to determine whether all the

proposed deletions are necessary”)).

      II. Analysis

      Defendants have asserted that the common-law right of access

applies to documents filed in connection with the Expert Motion, to

include the Expert Brief and the Carolina Services Report. (Docket

                                        -4-




      Case 1:19-cv-00141-WO-LPA Document 236 Filed 08/26/21 Page 4 of 9
Entry 228 at 2–3 (citing Lord Corp. v. S & B Tech. Prods., Inc.,

No. 5:09–CV–205, 2012 WL 895947, at *1 (E.D.N.C. Mar. 15, 2012)

(unpublished) (applying common-law standard to motion in limine)).)

According to Defendants, they have satisfied that standard because

the Carolina Services Report and parts of the Expert Brief reveal

“sensitive business information” (id. at 2) about one Defendant’s

“pricing methodology” (id. (explaining that such materials consist

of “charts, graphs, and textual descriptions of [one Defendant’s]

overall pricing strategy and the various inputs that go into that

strategy, including models for delivering services to customers;

year-by-year trends in the volume of services provided; revenues

generated from different types of services; and overall effective

rates and profitability”)).            Defendants have identified “no less

drastic alternative to sealing” (id. at 4) and have argued that

“more   limited    sealing      would    not    adequately      protect    [their]

interests” (id.).

     All parties and the public have possessed access to the

Sealing Motion since June 2, 2021.              (See Docket Entry 222.)          No

party or member of the public has filed anything in the intervening

time period.   (See Docket Entries dated June 2, 2021, to present.)

Accordingly,      the   Court     finds       all    procedural     prerequisites

satisfied, as any interested persons have received “notice of the

request to seal and a reasonable opportunity to challenge the

request,”   Virginia    Dep’t     of    State       Police,   386   F.3d   at   576.

Nevertheless, for the reasons explained below, the Court declines

to grant most of the relief requested via the Sealing Motion.

                                        -5-




    Case 1:19-cv-00141-WO-LPA Document 236 Filed 08/26/21 Page 5 of 9
       First, by means of the Sealing Order, the Court previously

authorized the parties to file a redacted version of the Carolina

Services Report.      (Docket Entry 199 at 16–18 (deeming interest in

protecting sensitive business information sufficient to justify

redactions under common-law standard).)           For the reasons already

stated (id.), the previously redacted pages of that document should

remain under seal.

       Second, regarding the proposed redactions on page 18 of the

Expert Brief (which consist of three partial lines of text in a

footnote (Docket Entry 221 at 18 n.3)), the Court notes that the

material derives from one of the previously redacted pages of the

Carolina Services Report (Docket Entry 223-4 at 9).                For that

reason, consistent with the Sealing Order (Docket Entry 199 at

16–18), such material should remain redacted in the Expert Brief.

       However, in a departure from their approach to the Old Sealing

Motions (see Docket Entry 183 at 2), Defendants have asked that the

Court seal the entire Carolina Services Report (Docket Entry 228 at

2).    Regardless of whether the instant request could pass muster

under the common-law standard, no party has acknowledged that the

relevant portions of the Carolina Services Report (i.e., the

previously unredacted pages) have remained on the public docket

since at least October 27, 2020, when Defendants filed a redacted

version of that document (Docket Entry 183-3) in connection with

the Old Sealing Motions.         Under those circumstances, Defendants

have    not   shown   that   their   confidentiality   interests   “heavily

outweigh the public interests in access,” Rushford, 846 F.2d at

                                      -6-




       Case 1:19-cv-00141-WO-LPA Document 236 Filed 08/26/21 Page 6 of 9
253.    See In re Knight Publ’g Co., 743 F.2d at 235 (explaining that

“whether the public has already had access to the information

contained in the records” constitutes one factor under common-law

analysis).        Accordingly,         the   Court    will   deny    the    request   to

maintain the entire Carolina Services Report under seal.                            See,

e.g., Morris Hatchery, Inc. v. Interlink Grp. Corp. USA, Inc., No.

10-24480-CIV, 2012 WL 13012495, at *2-3 (S.D. Fla. Apr. 16, 2012)

(unpublished) (denying request to seal depositions and filings

“quoting     those    depositions,”           which    allegedly     revealed      trade

secrets, where the requesting party failed to explain, inter alia,

“why the entire depositions were filed in the public record” or

“why nearly two months passed before [the party] asked the [c]ourt

to go back and seal those public filings”).

       Finally, as concerns the remaining proposed redaction in the

Expert Brief (two partial lines of text on page 13), the Carolina

Services     Report      does    not    contain       that   information,        despite

Defendants’ contrary argument (Docket Entry 228 at 1).                        (Compare

Docket    Entry    223    at    13,     with   Docket    Entry      223-4   at    1–16.)

Moreover, that same material appears multiple times in another

publicly filed attachment to the Expert Brief.                   (See Docket Entry

221-1 at 7, 20 n.72.)           As with the previously unredacted pages of

the Carolina Services Report, Defendants have failed to carry their

burden to show why such material warrants redaction after more than

two months of public disclosure. See, e.g., Morris Hatchery, Inc.,

2012 WL 13012495, at *2-3.



                                             -7-




       Case 1:19-cv-00141-WO-LPA Document 236 Filed 08/26/21 Page 7 of 9
                                  CONCLUSION

      To the extent Defendants have sought to maintain under seal

certain portions of the Carolina Services Report, the Court grants

that request as previously stated in the Sealing Order.                   That

justification extends to the part of the Expert Brief excerpting

material from one of the redacted pages of the Carolina Services

Report.     However, other parts of the Carolina Services Report

remained on the public docket for months before Plaintiffs filed

the Sealing Motion, and Defendants have failed to justify a broader

seal given that prior disclosure.          For the same reason, Plaintiffs

may   not   redact   from   the   Expert    Brief   material   that   appears

elsewhere on the public docket.

      IT IS THEREFORE ORDERED that the request to seal the Carolina

Services Report (Docket Entry 223-4) is GRANTED IN PART AND DENIED

IN PART, such that Plaintiffs must refile, as a corrected version

of Docket Entry 221-4, a publicly available, redacted document

consistent with Defendants’ previous redactions (Docket Entry 183-

3), Plaintiffs’ previous redactions (Docket Entry 205-3), and the

Sealing Order’s conclusions (Docket Entry 199).

      IT IS FURTHER ORDERED that the request to redact Plaintiffs’

Expert Brief (Docket Entry 221) is GRANTED IN PART AND DENIED IN

PART, such that Plaintiffs must refile, as a corrected version of




                                     -8-




      Case 1:19-cv-00141-WO-LPA Document 236 Filed 08/26/21 Page 8 of 9
Docket   Entry    221,   a   publicly    available,   redacted   document

consistent with this Order’s conclusions.


                                   /s/ L. Patrick Auld
                                       L. Patrick Auld
                                United States Magistrate Judge

August 26, 2021




                                   -9-




    Case 1:19-cv-00141-WO-LPA Document 236 Filed 08/26/21 Page 9 of 9
